DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason E. Gorden Reg No 46,734 on 10/28/2021.

The application has been amended as follows: 
1. (Currently Amended) An apparatus for initiating a group-based communication browser session, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 


responsive to a transition by the apparatus from online status to offline status or from offline status to online status, determine whether a group-based communication service cache is available; 
in circumstances where the group-based communication service cache is available, fetch a group-based application asset set from the group-based communication service cache responsive to the group-
in circumstances where the group-based communication service cache is not available, render an error message;
determine whether a group-based communication browser cache is available; 
in circumstances where the group-based communication browser cache is available, fetch a group-based communication object set from the group-based communication browser cache based on a group-based communication browser cache hydration policy and responsive to the group-based communication browser session initiation request, wherein the group-based communication object set comprises at least one group-based message, and 
wherein the group-based communication browser cache hydration policy defines conditions for fetching data from a group-based communication cache or a group- based communication repository and defines a plurality of types of cached data to be fetched under a corresponding plurality of different conditions, based on the group-based communication browser session initiation request; and 3U.S. Patent Application Serial No. 16/010,036 Response Dated July 2, 2021 Responsive to Office Action Dated March 2, 2021 
render a group-based communication interface using at least the fetched group-based application asset set and the fetched group-based communication object set.

2. (Cancelled).
3. (Cancelled).
11. (Currently Amended) A method for initiating a group-based communication browser session in a group-based communication system comprising a group-based communication server, a client device, and a plurality of group-based communication channels, the method comprising: 
receiving a group-based communication browser session initiation request; 


responsive to a transition by the apparatus from online status to offline status or from offline status to online status, determining whether a group-based communication service cache is available; 
in circumstances where the group-based communication service cache is available, fetching a group-based application asset set from the group-based communication service cache responsive to the group-based communication browser session initiation request, wherein the group-based application asset set comprises a plurality of non-group-specific media; 
in circumstances where the group-based communication service cache is not available, render an error message;
determining whether a group-based communication browser cache is available; 
in circumstances where the group-based communication browser cache is available, fetching a group-based communication object set from the group-based communication browser cache based on a group-based communication browser cache hydration policy and responsive to the group-based communication browser session initiation request, wherein the group-based communication object set comprises at least one group-based message, and 
wherein the group-based communication browser cache hydration policy defines conditions for fetching data from a group-based communication cache or a group- based communication repository and defines a plurality of types of cached data to be fetched under a corresponding plurality of different conditions, based on the group-based communication browser session initiation request; and 
rendering a group-based communication interface using at least the fetched group-based application asset set and the fetched group-based communication object asset
12. (Cancelled).
13. (Cancelled).

Allowable Subject Matter
Claims 1, 4-11, 14-20 renumbered 1, 2-9, 10-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Claims have been further amended such that it includes “ responsive to a transition by the apparatus from online status to offline status or from offline status to online status, determine whether a group-based communication service cache is available; fetch a group-based application asset set from the group-based communication service cache responsive to the group-based communication browser session initiation request, wherein the group-based application asset set comprises a plurality of non- group-specific media and in circumstances where the group-based communication service cache is not available, render an error message; fetch a group-based communication object set from the group-based communication browser cache based on a group-based communication browser cache hydration policy and responsive to the group-based communication browser session initiation request, wherein the group-based communication object set comprises at least one group-based message “ The claims have been amended to include additional limitations that would further define the types of data being obtained as well as both fetches being directly linked to the session initiation request, thereby further linking the fetching process to be explicitly in view of the current session initiation request, rather than simply preloaded data in view of connection status.  The claims also now describe operation of the cache and fetching in view of both an offline to online status, and an online to offline status, thereby showing operating of the functionality both in an offline and online state. In view of these limitations in combination with the hydration policy that is used to determine types of data to be cached in the service and browser cache, from the communication repository and communication cache, an updated search did not result in prior art or a combination of arts that would reasonably anticipate or render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/
Primary Examiner, Art Unit 2453